DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 1 specifying the feature of “exposing the configuration hole from the opening when the actuating member drives the driving member to actuate the sliding member arriving at a target position” distinguishes the instant invention over the prior art. The examiner recognizes the novelty of this feature in the instant drawings and specification. However, this distinction is not recited in the amended claim 1. The configuration hole of Matyko is exposes at least temporarily during the actuation of the sliding member, and further, “a target position” could be interpreted as an intermediate position of the sliding member where the configuration hole is exposed. Matyko does not disclose that the .

Claim Objections
Claim 1 objected to because of the following informalities:  it is unclear whether the connecting member or sliding member is intended to be the subject of the phrase “exposing the configuration hole from the opening when the actuating member drives the driving member to actuate the sliding member arriving at a target position”.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 3-5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyko (US-20070084258-A1) in view of Tien (US-20130001960-A1).

With regards to claim 1, Matyko discloses a door lock, comprising: 
at least one latch portion (12 Figure 3); and
a controlling portion (16 Figure 3) configured for actuating the latch portion (Abstract), the controlling portion including a base (72 Figure 8, an alternate embodiment that replaces the base 34 of Figure 1) having a configuration hole (86 Figure 8, for configuring the allowable travel of the sliding member [PP 0042]) and 
a linkage assembly disposed on the base, wherein the linkage assembly comprises: 
an actuating member (22 Figure 1) movably disposed on the base;
a driving member (30 Figure 1) connected to the actuating member; 
a sliding member (38 Figure 1) connected to the driving member and movably disposed on the base, wherein the sliding member has at least one opening (slot 40, Figures 1 and 4); and 
a connecting member (42 Figure 1) connected to the sliding member and the latch portion and configured for enabling the sliding member to drive the connecting member to actuate the latch portion (PP 0042) and exposing the configuration hole (86 Figure 8) from the opening (slot 40, Figures 1 and 4) when the actuating member drives the driving member to actuate the sliding member arriving at a target position (38 Figure 5). (Figure 1 shows that pin 43 of the driving member 30 is contained within both opening 40 of the sliding member and opening 74 of the base 72 [PP 0031]. Figures 9B and 10B show that when the sliding member 38 is actuated from the latch extended to the latch retracted position, the slot 40 passes over and at least temporarily exposes the configuration holes 86.)
	Matyko does not disclose an actuating member movably disposed on the base, wherein the actuating member is movable away from or close to the base.
	However, Tien discloses a similar door lock, having an actuating member (706 Figure 2), wherein the actuating member is movable away from or close to the base (588 Figure 2). Figures 20 and 22 show that the actuating member can move towards the base to cause the perpendicular linear motion of an intermediate link (730 Figure 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the rotating actuating member of Matyko with the sliding actuating member of Tien. The sliding actuating member of Tien would control the perpendicular linear motion of Matyko’s intermediate link (24 Figure 1 – Matyko). One would have been motivated to make this substitution to make the door lock more ergonomically friendly to open for the user.
 	Therefore, Matyko in view of Tien teaches an actuating member (706 Figure 2 – Tien) movably disposed (the sidewalls [692 Figure 2 - Tien] of the actuating member would slide against the top and bottom edge surfaces [relative to Figure 4 – Matyko] of the base [72 Figure 8 – Matyko]) on the base (72 Figure 8 – Matyko), wherein the actuating member is movable away from or close to (into and out of the page, Figures 4 – Matyko) the base.


wherein the actuating member (706 Figure 2 – Tien) moves along a surface (the sidewalls [692 Figure 2 - Tien] of the actuating member would slide against the top and bottom edge surfaces [relative to Figure 4 – Matyko] of the base [72 Figure 8 – Matyko]) of the base (72 Figure 8 – Matyko). 

With regards of claim 4, Matyko in view of Tien teaches the door lock of claim 1, 
wherein the driving member (30 Figure 1 – Matyko) is pivotally connected (via pin 43 and slot 36, Figure 1 – Matyko) with the base (34 Figure 1 / 72 Figure 8 – Matyko), with one side of the driving member being connected (via intermediate link 24, Figure 1 – Matyko) to the actuating member (706 Figure 2 – Tien) and the other side of the driving member being connected (via pin 43 and slot 40, Figure 1 – Matyko) to the sliding member (38 Figure 1 – Matyko).

With regards to claim 5, Matyko in view of Tien teaches the door lock of claim 1, 
wherein the sliding member is movable along a surface of the base. (Figure 1 shows that the top side of the sliding member 38 moves along the bottom side of the base 34 – Matyko.)

With regards to claim 10, Matyko in view of Tien teaches the door lock of claim 1, 
(706 Figure 2 – Tien) and the sliding member (38 Figure 1 – Matyko) move in different directions. (The actuating member moves into and out of the page and the sliding member moves left to right, relative to Figure 4 – Matyko.)

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyko in view of Tien in further view of Shen (US-20100066102-A1).

With regards to claim 6, Matyko in view of Tien teaches the door lock of claim 1. 
Matyko in view of Tien does not teach an adjusting member configured for adjusting a position of the sliding member.
However, Shen discloses a similar door lock that includes and adjusting member (122 Figure 2) between the controlling portion (50 Figure 2) and latch portion (12 Figure 2). The threads (162 Figure 2) of the adjusting member can cooperate with an additional member (16 Figure 2) to adjust the latched and unlatched positions of the latch.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to insert the adjusting assembly of Shen between the sliding member (38 Figure 1 – Matyko) and latch (12 Figure 1 – Matyko) of Matyko. One would have been motivated to make this addition in order to gain fine adjustment control of the sliding member relative to the latch position.

With regards to claim 7, Matyko in view of Tien in further view of Shen teaches the door lock of claim 6, 
(122 Figure 2 – Shen) has a screw thread (162 Figure 2 – Shen) for being engaged (The thread of the adjusting member engages with the sliding member by changing the length of the rigid connection between them.) with the sliding member (38 Figure 1 – Matyko). 

With regards to claim 8, Matyko in view of Tien teaches the door lock of claim 1.
Matyko in view of Tien does not teach a passive member cooperating with the sliding member.
However, Shen discloses a similar door lock that includes and adjusting member (122 Figure 2) between the controlling portion (50 Figure 2) and latch portion (12 Figure 2). The threads (162 Figure 2) of the adjusting member can cooperate with an additional member (16 Figure 2) to adjust the latched and unlatched positions of the latch. Shen further discloses a passive member (124 Figure 2) of the adjusting assembly that moves in cooperation with the sliding member.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to insert the adjusting assembly of Shen between the sliding member (38 Figure 1 – Matyko) and latch (12 Figure 1 – Matyko) of Matyko. One would have been motivated to make this addition in order to gain fine adjustment control of the sliding member relative to the latch position.

With regards to claim 9, Matyko in view of Tien in further view of Shen teaches the door lock of claim 8, 
(122 Figure 2 – Shen) connected to the passive member (124 Figure 2 – Shen) and the sliding member (38 Figure 1 – Matyko) for adjusting a distance (by means of threads 162, Figure 2 – Shen) between the passive member and the sliding member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675